Williams, J. (concurring):
I concur in the affirmance of the judgment, but decline to consider or pass upon the question as to the furnishing of water to the railroad company within the city of Rochester. That question. is not necessary to a determination of this appeal and the railroad company is not before the court. The prevailing opinion, after passing upon the question favorably to the appellant, still concludes that the judgment should be affirmed. In. effect the conclusion is that even if the water may not be furnished to the railroad company, still the judgment is correct and should be affirmed. Then why consider the question at all ? As it does not affect the result thb court should not in advance take its position as to a question that may come before the court in the future when the railroad company, being a party, may be heard before decision upon the question is rendered.
Judgment affirmed, with costs.